DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 1-5, 11, 13-15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, to the extent a “composition” (last line) is intended, the recitation “entrained polymer composition” is suggested (first and last lines).
In claim 1, it is unclear what is meant by a propylene oxide “polymerase”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the 
basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. 
Claims 1-5, 11, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0526117 (Torkington).
Torkington discloses a composition comprising a polyolefin (meets applicants’ base polymer), a silica (meets applicants’ silica desiccant per [0041], [0049]), a slip agent (not precluded from present claims) and an alkylene polyether or alkylene polyether etherified with an alkyl group of 1-6 carbons inclusive of polypropylene glycol and polypropylene glycol etherified with a C4 butyl group (meets applicants’ propylene oxide polymerisate channeling agent) (e.g., abstract, P2:35-54, P1:3,18-22, examples, claims). 
As to claims 1-5, Torkington’s examples differ therefrom in the use of a polyethylene glycol as the alkylene polyether.  Inasmuch as Torkington discloses polypropylene glycol and polypropylene glycol etherified with a C4 butyl group (meets applicants’ propylene oxide polymerisate channeling agent) as  viable functional alternatives to polyethylene glycol, it would have been within the purview of Torkington’s inventive disclosure, and obvious to one having ordinary skill in the art, to use polypropylene glycol or polypropylene glycol monobutyl ether in place of the exemplified polyethylene glycol with the reasonable expectation of success. Given that said modified compositions, comprising a polyolefin, silica and polypropylene glycol or polypropylene glycol monobutyl ether, meet the requirements of the present clams in terms of the types of materials added, it is reasonably believed that they would necessarily possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where In re Best 195 USPQ 430.
As to claims 11 and 13, silica is a physical absorption desiccant having polarity per applicants’ own specification.
As to claim 14, inasmuch as Torkington discloses polypropylene as a viable functional polyolefin alternative, it would have been within the purview of Torkington’s inventive disclosure, and obvious to one having ordinary skill in the art, to use polypropylene in place of the exemplified ethylene polymer with the reasonable expectation of success.
As to claim 15, polyolefins such as polyethylene and polypropylene would be substantially impermeable to moisture per applicants’ own specification.
As to claims 18 and 19, it is noted that Torkington’s ppm amounts of silica and alkylene polyether relative to the olefin polymer (e.g., P3:18-30) are below the presently claimed amounts.  However, Torkington also discloses a masterbatch comprising from 50-90 parts by weight of an inert polymer such as low density polyethylene and 10-50 parts by weight of the additive composition comprising silica, slipping agent and alkylene polyether, wherein the weight percentage of the alkylene polyether to silica is at least 5%, e.g., 5-200%.  Accordingly, it would have been within the purview of one having ordinary skill in the art to formulate a masterbatch comprising low density polyethylene, silica and polypropylene glycol or polypropylene glycol monobutyl ether in amounts falling within the scope of claims 18 and 19 in accordance with the ultimate In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed August 31, 2020 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over Torkington.
In response to applicant's argument that Torkington does not teach or disclose  the use of desiccants or the use of the propylene oxide polymerisate as a channeling agent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is within the purview of Torkington’s inventive disclosure, and obvious to one having ordinary skill in the art, to prepare a composition comprising a polyolefin, silica and polypropylene glycol or polypropylene glycol monobutyl ether, which is essentially the same as applicants’ composition.  Accordingly, Torkington’s similarly-constituted composition would be expected to have the same desiccant and moisture channeling properties defining the presently claimed composition.
Applicant's arguments and amendments filed August 31, 2020 have been fully considered and are persuasive in overcoming the 35 USC 102/103 rejections over Hekal and Trill.
Applicant's terminal disclaimer filed August 31, 2020 is effective to overcome the  nonstatutory double patenting rejection over U.S. 9,902,788.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765